DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/02/2021 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/30/2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-66950 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1, 2, 4, 5, 7 and 8 are directed to an aluminum alloy extruded material as set forth in the instant claims.  The closest prior art of record is US 2012/0234440 A1 to Miyata et al as set forth in the office action mailed 2/23/2021.  Miyata discloses an aluminum alloy extruded material comprising a composition similar to that of the instant claims.  Miyata differs from the instant claims at least in that Miyata requires a Mg content of 0.5-2.0 wt% whereas the instant claims require a Mg content of 2.40-2.70 wt%.  Additionally, WO 2015/169163 to Zhang et al discloses an aluminum alloy composition with a overlapping that of the instant claims. Zhang differs from the instant claims at least in that Zhang is directed to a cast material whereas the instant claims are directed to an extruded material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736